HEANEY, Circuit Judge.
In this continuing desegregation litigation, the Joshua appellants represent the class of black school children and citizens. In this consolidated appeal, they contend that the district court’s denial without a hearing of the Joshua appellants’ motion with respect to the Robinson High School in the Pulaski County Special School District (PCSSD) was based on a mistake of law and constituted abuse of discretion.1
On November 1, 1996, the Joshua appellants asked the district court to either direct the Office of Desegregation Monitor (ODM) to investigate or set a hearing to determine whether the PCSSD should be held in contempt regarding allegations concerning the principal at Robinson High School. The court denied the Joshua appellants’ motion, stating that it considered the allegations against the principal at Robinson High School an individual personnel matter that should be addressed by the PCSSD according to its own procedures. Subsequent to the district court’s issuance of its order, the Robinson High School principal’s employment ended. Consequently, the issue is moot, and we decline to issue an advisory opinion with respect to how the district court should handle similar allegations in the future.
*1267For the aforementioned reasons, we dismiss the appeal as moot.

. In their brief, the Joshua appellants also challenged the district court’s action with respect to their motions concerning incentive schools in the Little Rock School District (LRSD) and the monitoring thereof as inconsistent with earlier mandates of this court. Before oral argument, the Joshua appellants and LRSD reached an agreement, resolving the issues concerning the incentive schools and LRSD. Consequently, on February 24, 1998, we issued an order dismissing the appeals against LRSD and there is no need to reach the merits of this appeal insofar as it involves the incentive schools.